820 F.2d 1225
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Thomas Clayton TOBIAS, Petitioner-Appellant,v.U.S. PAROLE COMMISSION and P.W. Keohane, Warden, FCI,Memphis, Defendants-Appellees.
No. 86-5655.
United States Court of Appeals, Sixth Circuit.
June 15, 1987.

Before WELLFORD, MILBURN and NELSON, Circuit Judges.

ORDER

1
This order has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
Petitioner appeals from the district court's order dismissing his petition for a writ of habeas corpus brought pursuant to 28 U.S.C. Sec. 2241.  Petitioner challenged the decision of the National Board of the Parole Commission reducing his offense severity rating from Category Six to Category Five, but also reclassifying an institutional infraction from an administrative violation to new criminal conduct in a prison facility.  The net result of the National Board's decision was to give petitioner a presumptive parole date over three months earlier than had previously been ordered.


3
We agree with the district court that the National Board's decision did not violate 28 C.F.R. Sec. 2.26-07 (1984) because the overall effect of the decision was not adverse to petitioner.   See Steerman v. United States Parole Commission, 593 F. Supp. 761 (N.D.Cal.1984).


4
Therefore, we affirm for the reasons set forth in the district court's order of dismissal.  Rule 9(b)(5), Rules of the Sixth Circuit.